Ernesto Eliazar
                                                                        VelaAppellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 4, 2014

                                     No. 04-14-00076-CR

                                 THE STATE OF TEXAS,
                                       Appellant

                                              v.

                                    Ernesto Eliazar VELA,
                                           Appellee

                      From the County Court at Law, Kerr County, Texas
                                 Trial Court No. CR121162
                        Honorable Spencer W. Brown, Judge Presiding


                                       ORDER
       On March 11, 2014, we abated this appeal and ordered the trial court to make findings of
fact and conclusions of law supporting its order granting the defendant’s motion to suppress
evidence. See State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006) (requiring, upon
request by the losing party, a trial court to make findings of fact and conclusions of law
regarding its ruling on a motion to suppress evidence).
         On April 3, 2014, the trial court clerk filed the trial court’s findings of fact and
conclusions of law as ordered. This appeal is REINSTATED on this court’s docket. The State’s
brief is due on May 5, 2014. See TEX. R. APP. P. 38.6(a).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court